Atkinson, J.
1. “As a general rule, a court of equity will not interfere with the regular administration of an estate hy the representatives; and .to authorize such interference, the facts must clearly show there is a good reason for so doing.” Morrison v. McFarland, 147 Ga. 465 (4), 466 (94 S. E. 569); Beck & Gregg Hardware Co. v. McKenzie, 149 Ga. 699 (101 S. E. 806).
2. The allegation of the petition that the defendants “are both incompetent to handle said estate, and are not handling same to the best interests of the estate, but are manipulating same for their own personal interests,” is the statement of a mere conclusion and insufficient as an allegation of fact.
3. The allegations of fact in the petition are insufficient, under the rule first above stated, to authorize equitable interference with the administration of the estate.
4. The judge err.ed in overruling the demurrer to the petition.
*170No. 7588.
September 13, 1930.

Judgment reversed.


A U the J ustices concur, except Russell, G. J., and Rimes, J., who dissent.

J. M. Lang, for plaintiffs in error. Harris & Harris, contra.